Citation Nr: 0601691	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-20 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested that he be afforded a Board hearing at 
the time he filed his substantive appeal in September 2002.  
The veteran was informed in February 2005 and March 2005 that 
he was scheduled for a Board hearing at the RO in March 2005.  
The veteran failed to appear for the hearing.  Accordingly, 
the veteran's request for a hearing is treated as withdrawn.  
38 C.F.R. § 20.704(d) (2005).  The veteran's case was 
remanded to the RO for additional development in April 2005.  
The case is again before the Board for appellate review.


REMAND

When the Board remanded the veteran's case in April 2005, the 
RO was directed to schedule the veteran for a neurological 
examination to determine whether the veteran's service-
connected post-traumatic stress disorder (PTSD) caused or 
made worse the veteran's traumatic brain pathology.  
Additionally, the Board sought opinion evidence on whether 
such pathology could be traced to injury in service.

The veteran was afforded a VA examination in July 2005.  The 
examiner said that the veteran suffered a closed head injury 
in 1999 which resulted in gait instability and 
disequilibrium.  He noted that brain imaging accomplished in 
1999 revealed a subdural collection which is stable in 
severity based on serial computed tomography (CT) 
accomplished over the past several years.  The examiner 
concluded that the veteran suffered cognitive impairment as a 
result of his head injury in 1999, which obviously occurred 
after his discharge from service.  He concluded that the 
veteran's cognitive difficulties before the head injury in 
1999 and after service were at least in part due to PTSD.  He 
said it appeared as likely as not that the veteran did not 
suffer symptoms due to significant head injury before that in 
1999.  

It is not clear from the examiner's opinion whether the 
cognitive difficulties before 1999 were merely symptoms of 
the veteran's PTSD (for which he is already rated) or whether 
the PTSD had made worse some other organic brain disease for 
which the veteran now seeks service connection.  
Additionally, the opinion that it was "as likely as not" 
that the veteran did not suffer symptoms due to significant 
head injury before the injury in 1999 is no different from a 
conclusion that he in fact did suffer symptoms due to a head 
injury prior to 1999.  The use of the phrase "as likely as 
not" makes the opinion equivocal, one which does not lead to 
a definite conclusion either way.  It does not appear from 
the context of the report that the examiner meant to draw 
such a conclusion.  Consequently, in order to clarify what 
was meant, the case will be returned.  The veteran's case is 
REMANDED to the RO for the following actions:

1.  The RO should request the VA 
neurologist who provided the July 
2005 opinion to review the claims 
file and clarify his diagnosis and 
opinion.  The examiner is 
specifically requested to provide a 
diagnosis for the veteran.  He is 
requested to provide a rationale for 
his conclusion that the veteran's 
cognitive difficulties before the 
head injury in 1999 and after 
service were at least in part due to 
his PTSD.  Specifically, he should 
be asked to state whether the 
cognitive difficulties were due to 
an organic brain pathology separate 
from the disease of PTSD, and if so, 
whether PTSD caused or made worse 
any such symptoms.  He should also 
be requested to address the question 
of the medical probability that any 
head or brain 


disability is attributable to the 
veteran's period of military 
service.  (In this regard, he should 
be asked to indicate whether the 
veteran experienced symptoms of head 
injury prior to the 1999 injury, and 
if so, the likelihood that such 
symptoms can be traced to in-service 
injury.)  The examiner should 
identify the information on which he 
based his opinions.  If a medically 
justified opinion is impossible to 
formulate, the examiner should so 
indicate.  (If the requested 
opinions can not be made without 
another examination, one should be 
scheduled.)

2.  Thereafter, the RO should 
consider all of the evidence of 
record and re-adjudicate the claim. 
If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claims for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

